[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Creech, Slip Opinion No. 2016-Ohio-8440.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2016-OHIO-8440
             THE STATE OF OHIO, APPELLANT, v. CREECH, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Creech, Slip Opinion No. 2016-Ohio-8440.]
Criminal law—Evid.R. 403—In a case alleging violation of R.C. 2923.13, when
        name or nature of prior conviction or indictment raises risk of jury verdict
        influenced by improper considerations, a trial court abuses its discretion
        when it refuses defendant’s offer to stipulate to fact of prior conviction or
        indictment and instead admits into evidence full record of prior judgment
        or indictment when sole purpose of evidence is to prove element of
        defendant’s prior conviction or indictment—Court of appeals’ judgment
        affirmed.
 (No. 2014-1844—Submitted December 2, 2015—Decided December 29, 2016.)
               APPEAL from the Court of Appeals for Jefferson County,
                             No. 13 JE 41, 2014-Ohio-4004.
                                    _________________
                              SUPREME COURT OF OHIO




        PFEIFER, J.
        {¶ 1} Defendant-appellee, Stedmund Creech, was charged with three counts
of violating R.C. 2923.13; under that statute, persons previously convicted of, or
under indictment for, certain felonies are prohibited from possessing firearms.
Creech sought to limit how much the jury could learn about the underlying offenses
upon which the weapons charges were based. We consider whether the trial court
abused its discretion by not allowing Creech to stipulate to his prior convictions
and indictment and by admitting the full record of his prior offenses. We adopt the
reasoning of the United States Supreme Court in Old Chief v. United States, 519
U.S. 172, 117 S.Ct. 644, 136 L.Ed.2d 574 (1997), and hold that the trial court did
abuse its discretion in this case.
              FACTUAL AND PROCEDURAL BACKGROUND
        {¶ 2} On July 2, 2012, Creech was a passenger in a vehicle driven by Trystn
Hampton. Creech rode in the back seat with Rolland “Buster” Owens and another
man, who went by the name “J.” The car was being followed by a vehicle driven
by Antonio Johnson. Hampton stopped her vehicle in a residential neighborhood
in Steubenville, and Creech and the other back-seat passengers exited. At that
point, Johnson left his car and fired 17 rounds from an assault rifle at Creech and
the other men.
        {¶ 3} Owens pulled out his own gun, a .45-caliber, and took cover. A
witness, Stephanie Luke, a relative of Owens and an acquaintance of Creech,
testified that Creech also produced a weapon, a small, black gun; she was unsure
whether he fired it, but she saw Creech and another armed man, presumably “J,”
walking toward the area from which Johnson had been firing. Owens, however,
testified that Creech did not have a gun. When police found Johnson’s vehicle,
they observed a bullet hole in the windshield and recovered a .38-caliber bullet from
inside the car.




                                         2
                                 January Term, 2016




       {¶ 4} Creech fled after the incident. He was not apprehended until 11
months later.
       {¶ 5} Creech was indicted on five counts. Two of the counts—improperly
handling a firearm in a motor vehicle in violation of R.C. 2923.16(B) and carrying
a concealed weapon in violation of R.C. 2923.12(A)(2) and (F)(1)—were dismissed
upon the trial court’s granting of Creech’s Crim.R. 29 motion for acquittal at the
close of the state’s evidence.
       {¶ 6} The other three counts are the focus of this case. Creech was indicted
on three separate counts of having a weapon while under disability under R.C.
2923.13, which makes it illegal for a person to “knowingly acquire, have, carry, or
use any firearm” under certain circumstances, including when the person is under
indictment for or has been convicted of particular types of crimes.
       {¶ 7} The first count alleged a violation of R.C. 2923.13(A)(3), which
stemmed from the fact that at the time of the shooting incident, Creech was under
a pending indictment for aggravated drug trafficking in the vicinity of a school; the
grand jury had indicted Creech for the trafficking offense on June 6, 2012. The
second count, alleging a violation of R.C. 2923.13(A)(2), was based on Creech’s
previous conviction for a crime of violence, felonious assault with a dangerous
weapon, in 2009.        The third count, alleging another violation of R.C.
2923.13(A)(3), was based on Creech’s felony conviction for possession of crack
cocaine in 2009.
       {¶ 8} Thus, the state brought three separate charges—based on three
disabilities—against Creech related to one incident of possessing a firearm. Creech
attempted to prevent the admission of evidence regarding the prior convictions and
indictment. On the morning of trial, Creech offered to stipulate to any one of the
three disabilities under which he had been charged. Creech’s counsel pointed out
that the only reason that the state could present evidence of the prior convictions
and indictment would be to prove the disabilities:




                                         3
                             SUPREME COURT OF OHIO




       Obviously if he’s convicted of all three of those offenses, they will
       merge for purposes of sentencing at that time, so I am willing to
       stipulate to a disability in any one of those counts and would ask that
       the State of Ohio be precluded from presenting evidence with regard
       to the other two, since we are dealing with only one weapon and one
       event, rather than presenting multiple evidence of previous
       convictions that the State otherwise wouldn’t be able to present. * *
       * [S]ince we are willing to stipulate to a disabling act, whichever
       one the State wants to choose, I think they are required to, you know,
       to elect and permit us to stipulate to that particular fact in evidence.


       {¶ 9} The court refused to allow the proposed stipulation, stating, “I don’t
believe the State is required to elect at this point in time or to even accept a
stipulation, and therefore, I’m going to go forward with the indictment with all the
charges that were presented.”
       {¶ 10} Creech’s three disabilities were specifically addressed in the state’s
opening statement, in trial testimony, in exhibits submitted to the jury, and in the
state’s closing argument. In its opening statement, the state told the jury that Creech
had been under indictment for aggravated drug trafficking near a school at the time
of the shooting incident and that he had been convicted in 2009 of felonious assault
with a deadly weapon and of possession of crack cocaine. During the trial, a
detective testified that Creech was a convicted felon, testified as to his 2009
convictions and his 2012 indictment, and verified two exhibits—state’s exhibits 5
and 6—documenting those convictions and that indictment. Exhibit 6 was a
certified copy of the June 6, 2012 indictment of Creech for two counts of trafficking
in cocaine, one count alleging that he did so within 1,000 feet of Steubenville High
School. Exhibit 5 was a copy of the judgment entry of sentence for the 2009




                                          4
                               January Term, 2016




convictions for possession of crack cocaine and felonious assault. The “Findings”
portion of the judgment entry stated that the felonious-assault count resulted from
the fact that Creech “shot at, but missed [the victim].” Creech’s two-year prison
sentence for the 2009 convictions also appeared in the entry.
       {¶ 11} In closing argument, the prosecution stated,


       [Defense counsel] and I would probably not agree on much, but we
       will agree that the only question for you is did Stedmund have a
       gun? There is no disagreement that he is a convicted felon. You
       will have back there in the jury room the documents that show you
       in 2009, he was convicted of felony possession of crack cocaine. It
       will show you in 2009, he was convicted of felonious assault, a
       felonious assault that he committed with a firearm, and that at the
       time he committed this offense, at the time that he had this weapon,
       he was already under indictment the month before for selling drugs
       near a school in the County. You will have all of those documents
       back there with you, and you can look at those, and I encourage you
       to do so; but use your common sense when you get back there,
       please, and think about what makes sense.


       {¶ 12} The court in its jury instructions gave a curative instruction about the
permissible use of the evidence of Creech’s prior convictions and indictment:


       Evidence was received about the commission of the crimes, wrongs,
       or acts, other than the offenses with which the defendant is charged
       in this trial. That evidence was received only for a limited purpose.
       It was not received, and you may not consider it, to prove the
       character of the defendant in order to show that he acted in




                                         5
                             SUPREME COURT OF OHIO




       conformity or accordance with that character. If you find that the
       evidence of other crime [sic], wrongs or acts is true and that the
       defendant committed them, you may consider that evidence only for
       the purpose of deciding whether it proves that the defendant was
       under Indictment at the time of the alleged offense and/or the
       defendant had a prior conviction as specified in the Indictment.


       {¶ 13} The jury returned with guilty verdicts on all three counts. The trial
court found that the three offenses were allied offenses of similar import and
merged them, sentencing Creech to one 30-month prison sentence and three years
of postrelease control.
       {¶ 14} Creech appealed his convictions and sentence to the Seventh District
Court of Appeals, raising as an assignment of error that “[t]he trial court erred when
it did not require the State to stipulate to Mr. Creech’s indictment and prior
convictions.” 2014-Ohio-4004, 18 N.E.3d 523, ¶ 10.
       {¶ 15} The court of appeals reversed the convictions and sentence and
remanded the cause for a new trial, adopting the reasoning employed by the United
States Supreme Court in Old Chief, 519 U.S. 172, 117 S.Ct. 644, 136 L.Ed.2d 574.
In Old Chief, the Supreme Court held that pursuant to Fed.R.Evid. 403, a trial court
“abuses its discretion if it spurns [a defendant’s offer to concede the fact of a prior
conviction] and admits the full record of a prior judgment, when the name or nature
of the prior offense raises the risk of a verdict tainted by improper considerations,
and when the purpose of the evidence is solely to prove the element of prior
conviction.” Id. at 174. The court of appeals concluded that the trial court’s error
in refusing Creech’s stipulation offer in this case was not harmless, “given that there
is conflicting evidence as to whether Creech had a gun and given the prejudicial
effect of the admission of his prior bad acts to prove the element of disability.”
2014-Ohio-4004, 18 N.E.3d 523, at ¶ 35.




                                          6
                                January Term, 2016




       {¶ 16} The state appealed to this court. The cause is now before this court
upon the allowance of a discretionary appeal. 142 Ohio St.3d 1421, 2015-Ohio-
1353, 28 N.E.3d 121.
                             LAW AND ANALYSIS
       {¶ 17} In Old Chief, the defendant, Johnny Lynn Old Chief, faced multiple
federal charges, including assault with a dangerous weapon, using a firearm in
relation to a crime of violence, and violating 18 U.S.C. 922(g)(1), which prohibits
possession of a firearm by anyone previously convicted of a crime punishable by
imprisonment for a term exceeding one year. Old Chief’s prior conviction that
made him susceptible to the 18 U.S.C. 922(g)(1) charge was assault causing serious
bodily injury. Concerned that revealing the name and nature of his prior assault
conviction would unduly influence the jury as it contemplated his present charges,
Old Chief offered to stipulate to the fact that he had previously been convicted of a
crime punishable by imprisonment exceeding one year. He argued that stipulating
to the fact of a prior conviction for such a crime would render evidence of the name
and nature of the offense inadmissible under Fed.R.Evid. 403, because the
probative value of that evidence would be substantially outweighed by the danger
of unfair prejudice. Old Chief at 174-175.
       {¶ 18} The government refused to agree to a stipulation, arguing that it had
the right to prove its case its own way. The trial court agreed and allowed the
government to introduce the order of judgment and commitment for Old Chief’s
prior conviction.   That document stated that Old Chief “did knowingly and
unlawfully assault [the victim] * * * resulting in serious bodily injury,” for which
Old Chief was sentenced to five years of imprisonment. Id. at 177. With that
evidence before it, the jury found Old Chief guilty of violating 18 U.S.C. 922(g)(1)
and guilty on the other counts. He eventually appealed to the United States
Supreme Court.




                                         7
                             SUPREME COURT OF OHIO




       {¶ 19} The Supreme Court held that the trial court had abused its discretion
under Fed.R.Evid. 403 by refusing to accept Old Chief’s stipulation regarding his
prior offense. Old Chief, 519 U.S. at 191, 117 S.Ct. 644, 136 L.Ed.2d 574.
Fed.R.Evid. 403 authorizes courts to exclude relevant evidence when its probative
value is substantially outweighed by the danger of “unfair prejudice.” The court
explained that “[t]he term ‘unfair prejudice,’ as to a criminal defendant, speaks to
the capacity of some concededly relevant evidence to lure the factfinder into
declaring guilt on a ground different from proof specific to the offense charged.”
Old Chief at 180. Quoting the advisory committee’s notes to the rule, the court
added that “ ‘ “[u]nfair prejudice” within its context means an undue tendency to
suggest decision on an improper basis, commonly, though not necessarily, an
emotional one.’ ” Id., quoting Advisory Committee Notes on Fed.R.Evid. 403, 28
U.S.C.App. at 860.
       {¶ 20} Propensity evidence is one such improper basis that might influence
a decision, “generalizing a defendant’s earlier bad act into bad character and taking
that as raising the odds that he did the later bad act now charged.” Id. The court
pointed out that under the common-law tradition,


       “[t]he state may not show [a] defendant’s prior trouble with the law,
       specific criminal acts, or ill name among his neighbors, even though
       such facts might logically be persuasive that he is by propensity a
       probable perpetrator of the crime.      The inquiry is not rejected
       because character is irrelevant; on the contrary, it is said to weigh
       too much with the jury and to so overpersuade them as to prejudge
       one with a bad general record and deny him a fair opportunity to
       defend against a particular charge.”




                                         8
                                January Term, 2016




Id. at 181, quoting Michelson v. United States, 335 U.S. 469, 475-476, 69 S.Ct. 213,
93 L.Ed. 168 (1948). Fed.R.Evid. 404(b)(1) incorporates the common law in
directly addressing propensity evidence: “Evidence of a crime, wrong, or other act
is not admissible to prove a person’s character in order to show that on a particular
occasion the person acted in accordance with the character.”
       {¶ 21} Thus, the court concluded that there was no question that propensity
evidence would be an “improper basis” for conviction and that, therefore, evidence
of a prior conviction “is subject to analysis under Rule 403 for relative probative
value and for prejudicial risk of misuse as propensity evidence.” Old Chief at 182.
       {¶ 22} Old Chief is a case about the availability of an alternative version of
evidence and the effect of its availability on the admissibility of evidence offered
by the state. In balancing the probative value of certain evidence against its possible
prejudicial tendency, the court observed, it is appropriate to assess evidentiary
alternatives the same way. Probative value is measured partially by the relative
scarcity of evidence on the same issue. Id. at 185. That is, if the state offers
evidence for which there is an evidentiary alternative that has substantially similar
or greater probative value but is less prejudicial, the probative value of the state’s
evidence must be discounted. The danger of unfair prejudice is then weighed
against this reduced probative value.
       {¶ 23} The court recognized that evidence of the name and nature of Old
Chief’s prior conviction could be unfairly prejudicial against him. In addressing
the prior-conviction element of 18 U.S.C. 922(g)(1), the court wrote that “there can
be no question that evidence of the name or nature of the prior offense generally
carries a risk of unfair prejudice to the defendant” and that the risk “will be
substantial whenever the official record offered by the Government would be
arresting enough to lure a juror into a sequence of bad character reasoning.” Old
Chief, 519 U.S. at 185, 117 S.Ct. 644, 136 L.Ed.2d 574. This would especially be
the case if a firearm were involved in the prior crime: “Where a prior conviction




                                          9
                             SUPREME COURT OF OHIO




was for a gun crime or one similar to other charges in a pending case the risk of
unfair prejudice would be especially obvious * * *.” Id.
       {¶ 24} However, the court’s inquiry did not end with its determination that
the admission of evidence of a prior conviction presented a risk of unfair prejudice.
The court had to weigh the danger of unfair prejudice against the probative value
of the evidence. The probative value of the state’s evidence was affected by the
presence of an evidentiary alternative. Old Chief offered other evidence beyond
the record of conviction that could prove the prior-offense element; the defendant’s
formal offer to stipulate that he had been convicted of a felony subject to a prison
sentence of more than one year “amounted to an offer to admit that the prior-
conviction element was satisfied, and a defendant’s admission is, of course, good
evidence.” Id. at 186. More than just relevant, that admission would be “seemingly
conclusive evidence of the element.” Id. The court noted that 18 U.S.C. 922(g)(1)
did not require specificity as to what kind of felony a defendant had to have
committed to be prohibited from possessing a firearm:


       The statutory language in which the prior-conviction requirement is
       couched shows no congressional concern with the specific name or
       nature of the prior offense beyond what is necessary to place it
       within the broad category of qualifying felonies, and Old Chief
       clearly meant to admit that his felony did qualify, by stipulating
       “that the Government has proven one of the essential elements of
       the offense.”


Old Chief at 186. Thus, in Old Chief, there was an evidentiary alternative that
would discount the probative value of evidence that included the name and nature
of Old Chief’s prior offense.




                                         10
                                January Term, 2016




        {¶ 25} But is a stipulation equivalent in value to other evidence? In Old
Chief, the court recognized the government’s position that “the prosecution is
entitled to prove its case by evidence of its own choice, or, more exactly, that a
criminal defendant may not stipulate or admit his way out of the full evidentiary
force of the case as the Government chooses to present it.” Id. at 186-187. The
court acknowledged that an abstract admission does not have the persuasive power
or narrative value of conventional evidence, which can help tell “a colorful story
with descriptive richness.” Id. at 187. And the court wrote that stipulations and
admissions do not square with a juror’s expectations of the type of evidence he or
she should experience in a trial: “If suddenly the prosecution presents some
occurrence in the series differently, as by announcing a stipulation or admission,
the effect may be like saying, ‘never mind what’s behind the door,’ and jurors may
well wonder what they are being kept from knowing.” Id. at 188-189.
        {¶ 26} But the court concluded that the value and necessity of allowing the
prosecution to tell its story of the case does not extend to evidence of an event—a
prior conviction that defines the defendant’s legal status—that exists outside the
factual scenario of the case at hand:


               This recognition that the prosecution with its burden of
        persuasion needs evidentiary depth to tell a continuous story has,
        however, virtually no application when the point at issue is a
        defendant’s legal status, dependent on some judgment rendered
        wholly independently of the concrete events of later criminal
        behavior charged against him.


Id. at 190.
        {¶ 27} The court pointed out that the choice of evidence to prove a
defendant’s legal status is one of “slightly varying abstraction, either a record




                                        11
                              SUPREME COURT OF OHIO




saying that conviction for some crime occurred at a certain time or a statement
admitting the same thing without naming the particular offense.” Id.
        {¶ 28} Further, because “Congress * * * has made it plain that distinctions
among generic felonies do not count for this purpose; the fact of the qualifying
conviction is alone what matters under the statute.” Id. Since virtually any felony
could meet the prior-conviction requirement under 18 U.S.C. 991(g)(1), “[t]he most
the jury needs to know is that the conviction admitted by the defendant falls within
the class of crimes that Congress thought should bar a convict from possessing a
gun, and this point may be made readily in a defendant’s admission and
underscored in the court’s jury instructions.” Old Chief, 519 U.S. at 190-191, 117
S.Ct. 644, 136 L.Ed.2d 574.
        {¶ 29} Because the issue of the defendant’s status falls so far outside what
the prosecution has to prove regarding the current offense, a stipulation or
admission is as useful to the prosecution as the record of conviction:


        [T]he most obvious reason that the general presumption that the
        prosecution may choose its evidence is so remote from application
        here is that proof of the defendant’s status goes to an element
        entirely outside the natural sequence of what the defendant is
        charged with thinking and doing to commit the current offense.
        Proving status without telling exactly why that status was imposed
        leaves no gap in the story of a defendant’s subsequent criminality,
        and its demonstration by stipulation or admission neither displaces
        a chapter from a continuous sequence of conventional evidence nor
        comes across as an officious substitution, to confuse or offend or
        provoke reproach.


Id. at 191.




                                         12
                                January Term, 2016




       {¶ 30} The court thus concluded that “there is no cognizable difference
between the evidentiary significance of an admission and of the legitimately
probative component of the official record the prosecution would prefer to place in
evidence.” Id. In terms of probative value, a stipulation and the official record are
equal. So when weighing the probative against the prejudicial, the distinguishing
characteristic between the two types of competing evidence is that one carries
inherent risk and the other does not. Id. The equality in the evidentiary value of
the evidence discounts the probative value of the official record. Thus, the court
held that in Old Chief’s case, “as in any other in which the prior conviction is for
an offense likely to support conviction on some improper ground, the only
reasonable conclusion was that the risk of unfair prejudice did substantially
outweigh the discounted probative value of the record of conviction, and it was an
abuse of discretion to admit the record when an admission was available.” Id. The
court stated that this holding would be the general rule under Fed.R.Evid. 403
“when proof of convict status is at issue.” Id. at 192.
       {¶ 31} But should Old Chief apply in Ohio? Old Chief applies a federal rule
to a federal statute, so it is not binding on this court. However, “federal law
interpreting a federal rule, while not controlling, is persuasive authority in
interpreting a similar Ohio rule.” Stammco, L.L.C. v. United Tel. Co. of Ohio, 136
Ohio St.3d 231, 2013-Ohio-3019, 994 N.E.2d 408, ¶ 18.
       {¶ 32} Evid.R. 403(A) is virtually identical to the federal rule. It reads:
“Exclusion mandatory.      Although relevant, evidence is not admissible if its
probative value is substantially outweighed by the danger of unfair prejudice, of
confusion of the issues, or of misleading the jury.” There is one difference between
the Ohio rule and the federal rule: under Ohio’s version of the rule, the exclusion
of evidence is mandatory when probative value is substantially outweighed by the
danger of unfair prejudice, whereas under the federal rule interpreted in Old Chief,
exclusion was discretionary.     This is not a significant difference for present




                                         13
                              SUPREME COURT OF OHIO




purposes, but it is noteworthy that the Ohio rule is more protective of a defendant
who is potentially affected by prejudicial evidence.
        {¶ 33} The more significant difference here is between 18 U.S.C. 922(g)(1)
and Ohio’s weapons-under-disability statute, R.C. 2923.13. Ohio’s statute reads in
relevant part:


                 (A) Unless relieved from disability under operation of law
        or legal process, no person shall knowingly acquire, have, carry, or
        use any firearm or dangerous ordnance, if any of the following
        apply:
                 ***
                 (2) The person is under indictment for or has been convicted
        of any felony offense of violence * * *.
                 (3) The person is under indictment for or has been convicted
        of any felony offense involving the illegal possession, use, sale,
        administration, distribution, or trafficking in any drug of abuse * *
        *.


R.C. 2923.13.
        {¶ 34} The Ohio statute is somewhat more specific than the federal statute
at issue in Old Chief. It refers to felony offenses of violence and felony drug
offenses rather than generic felonies. But still, like the statute in Old Chief, it, too,
encompasses broad categories rather than specific offenses. “Offense of violence”
is defined in R.C. 2901.01(A)(9); that statute lists over 35 specific statutory
violations as included under the definition as well as the violation of any
substantially equivalent municipal ordinance, state law, or federal law. It also
includes offenses under any municipal ordinance or law of any state or of the United
States “committed purposely or knowingly, and involving physical harm to persons




                                           14
                                January Term, 2016




or a risk of serious harm to persons.” Likewise, in regard to felony drug offenses
that qualify as disabilities under R.C. 2923.13(A), there are a myriad of
permutations of drug offenses contained in R.C. Chapter 2925.
       {¶ 35} We adopt the reasoning of Old Chief but acknowledge the
differences between R.C. 2923.13(A) and 18 U.S.C. 922(g)(1) in applying the
holding to the Ohio statute. In Old Chief, the court noted that “the fact of the
qualifying conviction is alone what matters under the statute” and that “[t]he most
the jury needs to know is that the conviction admitted by the defendant falls within
the class of crimes that Congress thought should bar a convict from possessing a
gun.” Old Chief, 519 U.S. at 190-191, 117 S.Ct. 644, 136 L.Ed.2d 574. What
mattered for purposes of the federal statute is that the defendant had been sentenced
to a crime punishable with a sentence of more than a year in prison. The General
Assembly in R.C. 2923.13 made some distinctions in determining the classes of
crimes that should bar a convict from possessing a gun, but the classes are still
broad. What matters to the General Assembly—and an element that the state must
prove—is that the crime the defendant was convicted of was either a “felony
offense of violence” or a “felony offense involving the illegal possession, use, sale,
administration, distribution, or trafficking in any drug of abuse.”              R.C.
2923.13(A)(2) and (3). In regard to R.C. 2923.13, a stipulation or admission
concerning the status element would necessarily include the fact that the defendant
was under indictment or had previously been convicted of a crime falling within
those broad categories.
       {¶ 36} In this case, the evidence offered by the state establishing the name
and nature of Creech’s prior convictions and indictment created a risk of unfair
prejudice to him. “ ‘Unfair prejudice is that quality of evidence which might result
in an improper basis for a jury decision. Consequently, if the evidence arouses the
jury’s emotional sympathies, evokes a sense of horror, or appeals to an instinct to
punish, the evidence may be unfairly prejudicial.’ ” Oberlin v. Akron Gen. Med.




                                         15
                              SUPREME COURT OF OHIO




Ctr., 91 Ohio St.3d 169, 172, 743 N.E.2d 890 (2001), quoting Weissenberger, Ohio
Evidence, Section 403.3, at 85-87 (2000). As the court noted in Old Chief, “Where
a prior conviction was for a gun crime or one similar to other charges in a pending
case the risk of unfair prejudice would be especially obvious * * *.” Old Chief at
185. Here, the trial court admitted into evidence a judgment entry for Creech’s
conviction for felonious assault with a deadly weapon, R.C. 2903.11(A)(2), that set
forth the fact that Creech had shot at his victim. This evidence “would be arresting
enough to lure a juror into a sequence of bad character reasoning,” Old Chief at
185, especially since it involved another offense with a gun.
          {¶ 37} Likewise, setting out Creech’s felony drug offenses with
specificity—that he had been convicted of possessing crack cocaine and had been
charged with two counts of trafficking in cocaine (including one count of
trafficking near a school)—also was potentially prejudicial, in that it put before the
jury the name and nature of the drug offenses rather than the generalized description
of the disability as set forth in the statute. Especially damaging is the indictment
submitted to the jury, which alleges that Creech trafficked cocaine and that he had
engaged in that felonious activity in the recent past—on one occasion, near a
school.
          {¶ 38} The fact that Creech’s prior convictions and indictment could have
been established through stipulation discounts the probative value of the evidence
offered by the state. We agree with Old Chief that “[g]iven these peculiarities of
the element of felony-convict status and of admissions and the like when used to
prove it, there is no cognizable difference between the evidentiary significance of
an admission and of the legitimately probative component of the official record the
prosecution would prefer to place in evidence,” Old Chief, 519 U.S. at 191, 117
S.Ct. 644, 136 L.Ed.2d 574. The state would not have been hamstrung in its ability
to present its story of the case had the trial court accepted a stipulation, as Creech’s
legal status is separate from the shooting incident at the heart of this case. “[P]roof




                                          16
                                January Term, 2016




of the defendant’s status goes to an element entirely outside the natural sequence
of what the defendant is charged with thinking and doing to commit the current
offense.” Id.
         {¶ 39} The discounted probative value of the state’s evidence was
substantially outweighed by the danger of unfair prejudice in this case, and thus the
trial court abused its discretion in admitting that evidence. The limiting instruction
the trial court gave to the jury—to not consider the evidence “to prove the character
of the defendant in order to show that he acted in conformity or accordance with
that character”—was insufficient to overcome the admission of inadmissible
evidence of Creech’s prior convictions and indictment. “[I]f there would be danger
of unfair prejudice, evidence ordinarily admissible for a limited purpose should not
be admitted even with a limiting instruction.” 1980 Staff Notes, Evid.R. 105.
Finally, we agree with the determination of the court of appeals that the trial court’s
error was not harmless.
                                  CONCLUSION
         {¶ 40} Pursuant to Evid.R. 403, in a case alleging a violation of R.C.
2923.13, when the name or nature of a prior conviction or indictment raises the risk
of a jury verdict influenced by improper considerations, a trial court abuses its
discretion when it refuses a defendant’s offer to stipulate to the fact of the prior
conviction or indictment and instead admits into evidence the full record of the
prior judgment or indictment when the sole purpose of the evidence is to prove the
element of the defendant’s prior conviction or indictment.
         {¶ 41} Upon remand, the trial court should accept Creech’s stipulations as
to each count either that he has been convicted of a felony offense of violence or
that he has been convicted of or indicted for a felony offense involving the illegal
possession, use, sale, administration, distribution, or trafficking in any drug of
abuse.
         {¶ 42} Accordingly, we affirm the judgment of the court of appeals.




                                          17
                              SUPREME COURT OF OHIO




                                                                   Judgment affirmed.
        O’CONNOR, C.J., and LANZINGER, FRENCH, and O’NEILL, JJ., concur.
        O’DONNELL, J., dissents and would dismiss the cause as improvidently
accepted.
        KENNEDY, J., dissents, with an opinion.
                                _________________
        KENNEDY, J., dissenting.
        {¶ 43} The trial court did not deviate from a legal rule when it denied the
unilateral offer of appellee, Stedmund Creech, to stipulate to the disability element
of one of the three charged counts of having a weapon while under disability on the
basis that all three counts would merge for purposes of sentencing. Therefore, I
dissent. I would reverse the judgment of the court of appeals and reinstate Creech’s
convictions.
        {¶ 44} The state charged Creech with one count of having a weapon while
under disability pursuant to R.C. 2923.13(A)(2) and two counts of having a weapon
while under disability pursuant to R.C. 2923.13(A)(3). On the day of trial, defense
counsel addressed the trial court: “Obviously if [Creech is] convicted of all three
[weapon-under-disability] offenses, they will merge for purposes of sentencing at
that time, so I am willing to stipulate to a disability in any one of those counts and
would ask that the State of Ohio be precluded from presenting evidence with regard
to the other two * * *.” (Emphasis added.) In response, the prosecutor argued that
merger properly occurs at the time of sentencing. She referenced prior precedent
from the Seventh District Court of Appeals addressing the issue of allied offenses
of similar import. See State v. Hancock, 7th Dist. Jefferson No. 09-JE-30, 2010-
Ohio-4854, ¶ 51-66.
        {¶ 45} In addressing Creech’s unilateral stipulation offer, the trial court
stated, “I don’t believe the State is required to elect at this point in time or to even
accept a stipulation, and therefore, I’m going to go forward with the indictment




                                          18
                                January Term, 2016




with all the charges that were presented.” Ultimately, a jury convicted Creech of
all three weapon charges under R.C. 2923.13(A).
       {¶ 46} The above-quoted exchange between counsel and the court
illustrates that Creech was making a unilateral offer to stipulate to the disability
element of one count of having a weapon while under disability on the basis that if
he were convicted on all three counts, they would merge for purposes of sentencing.
At no time did Creech offer to stipulate to the disability element of all three counts.
       {¶ 47} Creech’s assertion in the trial court that it could not impose separate
sentences if he were convicted of all three weapon-under-disability offenses is
correct. See R.C. 2941.25(A); State v. Ruff, 143 Ohio St.3d 114, 2015-Ohio-995,
34 N.E.3d 892, ¶ 24 (describing rule of merger of allied offenses of similar import).
However, the rule of merger of allied offenses of similar import does not preclude
the state from charging a defendant with multiple counts “for all such offenses” or
from seeking and obtaining a finding of guilty “for all such offenses,” R.C. 2941.25.
State v. Whitfield, 124 Ohio St.3d 319, 2010-Ohio-2, 922 N.E.2d 182, ¶ 17.
       {¶ 48} In State v. Perry, a unanimous decision of this court, we established
the process to properly review errors alleged to have occurred at trial. 101 Ohio
St.3d 118, 2004-Ohio-297, 802 N.E.2d 643. We concluded that prior to considering
which standard of appellate review applies—harmless error pursuant to Crim.R.
52(A) or plain error pursuant to Crim.R. 52(B)—“our threshold inquiry is [to
determine] ‘whether there was an “error”—i.e., a “[d]eviation from a legal rule.” ’ ”
Perry at ¶ 6, quoting State v. Fisher, 99 Ohio St.3d 127, 2003-Ohio-2761, 789
N.E.2d 222, ¶ 7, quoting United States v. Olano, 507 U.S. 725, 732-733, 113 S.Ct.
1770, 123 L.Ed.2d 508 (1993).
       {¶ 49} In applying that procedure in Perry, this court first reviewed the
alleged error. Id. The appellant argued that the trial court erred by failing to
maintain the written jury instructions “with the papers of the case” pursuant to R.C.
2945.10(G). Perry at ¶ 7. We determined that the trial court did, in fact, deviate




                                          19
                              SUPREME COURT OF OHIO




from that legal rule by failing to preserve the written jury instructions. Id. at ¶ 8.
We then proceeded to the second step of the analysis—to determine which standard
of appellate review applied. Id. at ¶ 9-16.
         {¶ 50} Creech argues that Old Chief v. United States, 519 U.S. 172, 117
S.Ct. 694, 136 L.Ed.2d 574 (1997), required the prosecution to accept Creech’s
unilateral stipulation offer. However, that characterization is inaccurate.
         {¶ 51} Creech offered to stipulate to the disability element of only one count
of having a weapon while under disability. Creech never agreed to stipulate to the
disability element of all three counts of having a weapon while under disability.
Therefore, Creech was attempting to preclude the state from seeking guilty verdicts
on two of the weapon-under-disability counts charged in the indictment.
         {¶ 52} A prosecutor has broad discretion in reaching plea agreements with
a defendant. See Bordenkircher v. Hayes, 434 U.S. 357, 364-365, 98 S.Ct. 663, 54
L.Ed.2d 604 (1978). The state is not required to offer a defendant a plea bargain.
State v. Hart, 8th Dist. Cuyahoga No. 84531, 2005-Ohio-107, ¶ 10, citing Mabry v.
Johnson, 467 U.S. 504, 104 S.Ct. 2543, 81 L.Ed.2d 437 (1984). Therefore, the trial
court did not deviate from a legal rule when it denied Creech’s unilateral offer to
stipulate to the disability element of one count of having a weapon while under
disability, and our analysis should end here.
         {¶ 53} Even if the trial court did err, the second step of the Perry analysis
would have to be considered—to determine the appropriate standard of appellate
review pursuant to Crim.R. 52. Here, Creech did not ask the trial court to apply
Old Chief; it was not until direct appeal that Creech first argued that Old Chief was
applicable. At trial, Creech sought only to stipulate to the disability element of one
count of having a weapon while under disability on the basis that all three counts
would merge for purposes of sentencing if he were convicted. Therefore, the
appropriate standard of review is the plain-error standard pursuant to Crim.R.
52(B).




                                           20
                                   January Term, 2016




       {¶ 54} “Plain errors or defects affecting substantial rights may be noticed
although they were not brought to the attention of the court.” Crim.R. 52(B). Under
the plain-error standard, an alleged error is not a plain error unless the error clearly
changed the outcome of the trial. State v. Hill, 92 Ohio St.3d 191, 203, 749 N.E.2d
274 (2001), citing State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978),
paragraph two of the syllabus. Moreover, the defendant bears the burden of
demonstrating that the plain error affected a substantial right. Perry, 101 Ohio
St.3d 118, 2004-Ohio-297, 802 N.E.2d 643, at ¶ 14. “[A] reviewing court must ask
* * * whether the alleged error substantially affected the outcome of the trial.” State
v. Slagle, 65 Ohio St.3d 597, 604-605, 605 N.E.2d 916 (1992). It “must examine
the error * * * in light of all of the evidence properly admitted at trial and determine
whether the jury would have convicted the defendant even if the error had not
occurred.” Id. at 605.
       {¶ 55} The majority opinion “agree[s]” with the court of appeals’
determination that the purported error of not permitting Creech to stipulate to one
disability element in one count of the indictment was not harmless. Majority
opinion at ¶ 39.
       {¶ 56} However, that is the wrong standard. Creech raised Old Chief for
the first time in the court of appeals. Therefore, the proper standard of review was
plain error, not harmless error.
       {¶ 57} The trial court did not deviate from a legal rule when it denied
Creech’s unilateral offer to stipulate to the disability element of one of the three
charged counts of having a weapon while under disability on the basis that all three
counts would merge for purposes of sentencing. Therefore, I dissent. I would
reverse the judgment of the court of appeals and reinstate Creech’s convictions.
                                   _________________
       Jane M. Hanlin, Jefferson County Prosecuting Attorney, for appellant.




                                           21
                            SUPREME COURT OF OHIO




       Timothy Young, Ohio Public Defender, and Stephen P. Hardwick, Assistant
Public Defender, for appellee.
                                 _________________




                                        22